Crew, C. J.
I concur in the opinion of my brother Doderidge, I did argue this case for the defendant, at the bar of the Common Bench. Hence, I have in some manner espoused that side of the cause. Still, I think we ought to confirm the former judgment. Englefield’s, case differs from this. It is said there, that if his nephew becomes vicious, &c, if at any time he tenders a ring &c.—it is only a flourish: for when he comes to the proviso, he does not limit the declaration to himself, as in this case.
[He argued in the same manner as Doderidge, J. therefore I do not repeat his argument.]
And thus the court was divided.
[Sir Henry Yelverton, in arguing this case at the bar, appeared to flight the decision of the Exchequer and the Common Bench, for reasons which it was not thought convenient to communicate to the court, in public. In effect, I have lately learned, that Hobart confessed judgment in the Exchequer for his client: and when he became afterward Chief Justice of the Common Bench, and the case was argued before him, he was loth to contradict his former opinion, At the same time, the Judges were advised (suer’ counsel) to regard the Crown’s prerogative—and without argument in court, gave judgment for the plaintiff. Post. 69, 102. Jones 184. Noy 79. Bendl, 139, Roll. 393.